Citation Nr: 1811563	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  09-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected right hip bursitis with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1983 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina.

In September 2012, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In July 2014, the Board remanded the matter for further evidentiary development.  In September 2015, the Board denied entitlement to a disability rating in excess of 10 percent for right hip bursitis with degenerative joint disease.  The Veteran, thereafter, appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed, and on March 7, 2016, the Court issued an Order vacating the September 2015 Board decision and returned the case to the Board for action consistent with the Joint Motion.

In May 2016, the Board again denied entitlement to a disability rating in excess of 10 percent for right hip bursitis with degenerative joint disease.  The Veteran thereafter appealed the decision to the Court.  A Joint Motion for Remand was filed, and on May 17, 2017, the Court issued an Order vacating the May 2016 decision and returned the case to the Board for action consistent with the Joint Motion. 

In August 2017, the Board remanded the matter for further evidentiary development.  The case is now returned to the Board.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.

FINDING OF FACT

The Veteran's right hip disability is manifested by pain and painful motion, flexion to 90 degrees, extension to 30 degrees, and abduction to 40 degrees; there was no evidence of ankylosis, fracture, malunion, or nonunion of the femur.


CONCLUSION OF LAW

For the entire rating period, the criteria for a disability rating in excess of 10 percent for right hip bursitis with degenerative joint disease have not been met.  38 U.S.C. §§ 1155, 5103, 5107 (West 2012); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003-5024 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Where the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2017) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  VA examinations must include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017). 

The Veteran was afforded a VA medical examination in July 2009.  Range of motion was reported as flexion to 90 degrees, extension to 10 degrees, adduction and abduction to 20 degrees, and internal and external rotation to 10 degrees.  Painful motion was noted, but the examiner did not specifically note at which point painful motion began.  There was no additional limitation of motion following repetitive use testing.  The Veteran reported severe constant pain, rated as a 10 out of 10. She denied locking, instability or swelling.  She used handrails and orthopedic pillows with poor response.  Her pain affected her concentration and limited her mobility, as she had to change positions frequently.

The Veteran underwent a VA medical examination in August 2014.  Right hip range of motion was reported as: flexion to 90 degrees, with pain beginning at 60 degrees; extension to 15 degrees, with pain beginning at five degrees; abduction to 20 degrees, with pain beginning at 15 degrees; adduction to 15 degrees, with pain beginning at 10 degrees; external rotation to 25 degrees, with pain beginning at 20 degrees; and internal rotation to 20 degrees, with pain beginning at 15 degrees. Abduction was not limited such that the Veteran could not cross her legs.  There was no additional limitation in range of motion of the hip and thigh following repetitive-use testing.  The Veteran had localized tenderness/pain to palpation of the right hip.  Muscle strength was normal.  She did not have ankylosis, malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran reported that her pain was aggravated by walking.  Flare-ups impacted the function of the hip by limiting exercise. She tried to walk two to three miles on a treadmill, but is not able to do so on consecutive days.  Current treatment consisted of chiropractic adjustments and non-steroidal anti-inflammatory drugs as needed, which were helpful.  She also received a steroid injection a few years prior which was helpful.

In pertinent part, review of clinical records shows complaints and treatment of right hip pain during the period on appeal.  In April 2009, the Veteran described right hip pain for the preceding four months, which kept her awake.  The examiner noted normal movement in all extremities.  A January 2013 VA physician note indicates that the Veteran had occasional pain in her hips but overall doing well; she did not like to take pain medication.

At the Veteran's October 2012 Board hearing, she testified that she experienced daily pain, with limitation of motion, cracking or popping, an altered gait, and difficulty walking up and down stairs.  She denied ever falling or the use of assistive devices.  

A VA examination report dated in October 2017 shows that the Veteran reported ongoing pain for the preceding 15 years that had worsened.  She described that she was going through pain management, but the relief was short term.  She further stated that she wanted to see an orthopedic for possible hip resurfacing.  The Veteran described flare-ups as grinding, aching, sharp, tingling, burning pain in the right hip joint.  She stated that during sleep, she awakes in pain.  Her treatment included hydrocodone, Celebrex and Aleve.  The Veteran reported functional loss or functional impairment with trouble sleeping; she further noted that it hurts to do all exertion and activities like walking, standing, sitting, and weight bearing.  
Physical examination revealed the right hip exhibited a range of motion for flexion at 80 degrees, with pain at 50 degrees; extension at 30 degrees with pain; abduction at 40 degrees with pain; and adduction at 20 degrees with pain.  The Veteran was able to perform repetitive use testing with no additional functional loss.  Upon repetitive use there was pain and lack of endurance, with no additional functional loss.  Adduction did not limit the Veteran's ability to cross her legs.  External rotation was at 45 degrees with pain, and internal rotation was at 30 degrees with pain.  There was localized tenderness, pain with weight bearing, and crepitus.  There was normal muscle strength.  There was no evidence of atrophy or ankylosis.  There was no malunion or nonunion of femur, flail hip joint or leg length discrepancy.  The Veteran did not use assistive devices.  

The examiner reported that degenerative arthritis was noted on X-ray, which was a progression of the bursitis and degenerative joint disease.  An impression of mild degenerative change was noted.  The examiner noted that there was evidence of pain on passive range of motion, and pain when the joint was tested in non-weight bearing.  The Veteran's opposing joint was not affected as shown by the range of motion exam and subjective statement.  The examiner added that the functional impact on the Veteran's employment was limits with walking, standing, and weight bearing.  The Veteran had to use a computer unit that rises up so that she can stand when needed.  She sometimes was unable to get out of bed due to pain, so she would miss work.  

The Veteran has been assigned an initial 10 percent disability rating for the service-connected right hip disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5024.  A 10 percent disability rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Id.  In this case, a 10 percent disability rating was assigned for the objective evidence of pain on range of motion testing.  See March 2010 rating decision. 

Disabilities of the hip and thigh are rated under the schedular criteria found at 38 C.F.R. § 4.71a, Diagnostic Codes 5250 through 5255.

Under Diagnostic Code 5250, favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction warrants a 60 percent disability rating.  Intermediate ankylosis of the hip warrants a 70 percent disability rating.  Id. Extremely unfavorable ankylosis, with the foot not reaching the ground, or necessitating crutches, warrants a 90 percent disability rating and entitles the claimant to special monthly compensation (SMC).  38 C.F.R. § 4.71a, Diagnostic Code 5250.

Diagnostic Code 5251 provides a 10 percent disability rating for extension limited to five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is assigned for limitation of flexion to 45 degrees.  A 20 percent disability rating is assigned for limitation of flexion to 30 degrees.  A 30 percent disability rating is assigned for limitation of flexion to 20 degrees.  The maximum 40 percent disability rating is assigned for limitation of flexion to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent disability rating is assigned for either limitation of adduction (inability to cross legs) or for limitation of rotation (cannot toe-out more than 15 degrees with the affected leg).  A 20 percent disability rating is awarded for limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Normal ranges of motion of the hip are hip flexion from zero degrees to 125 degrees, and hip abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The Veterans seeks an initial disability rating in excess of 10 percent for her service-connected right hip disability.  She contends that the rating currently assigned does not reflect the severity of her disability.  Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected right hip disability.
As set forth above, at the October 2017 VA examination, there was no evidence of ankylosis of the right hip joint; thus, no rating for ankylosis under Diagnostic Code 5250 is warranted.  The Veteran had extension of the right hip to 30 degrees; therefore, no rating for limitation of extension under Diagnostic Code 5251 is warranted.  The Veteran had flexion of the right hip to 80 degrees, with pain at 50 degrees; therefore, a rating in excess of 10 percent under Diagnostic Code 5252 is not warranted.  The October 2017 VA examiner found that the Veteran did not have abduction lost beyond 10 degrees, adduction limited such that the Veteran cannot cross her legs, or rotation limited such that the Veteran cannot toe-out more than 15 degrees, therefore, a rating under Diagnostic Code 5253 is not warranted.  The October 2017 VA examiner further found that the Veteran did not have malunion or nonunion of the femur, or a flail hip joint; thus, separate or increased ratings under Diagnostic Codes 5254 and 5255 are not warranted.  

The Board notes that the record shows that the Veteran experienced pain with exertion and activities like walking, standing, sitting, and weight bearing.  She has also reported a functional impairment with having trouble sleeping due to pain.  Nevertheless, a disability rating in excess of 10 percent under the General Rating Formula is not warranted at any time during the appeal as the Veteran was able to perform right hip extension in excess of five degrees, flexion in excess of 30 degrees, abduction in excess of 10 degrees, and rotation in excess of 15 degrees.  Although there is evidence of pain, the point at when pain began was recorded and has been taken into account in the range of motion findings above.  The October 2017 VA examiner noted that the Veteran was able to perform repetitive testing, with evidence of pain and lack of endurance, but with no additional functional loss. 

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but again, absent any indication or allegation that the Veteran is unemployable as a result of her service-connected right hip disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

For these reasons, the Board finds that, for the entire initial rating period on appeal, the criteria for a disability rating in excess of 10 percent for right hip disability have not been met or more nearly approximated.  As the preponderance of the evidence is against the claim for a higher initial rating during this time period, the claim for an increased rating must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003-5024, 5250-55.  Since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Finally, the Board finds that the Veteran's service-connected right hip disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  In this regard, the service-connected disability has not required frequent hospitalizations or otherwise interfered in any significant way with employment of the Veteran.  In the absence of such factors, the Board finds that criteria for submission for assignment of an extra-schedular disability rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating in excess of 10 percent for service-connected right hip bursitis with degenerative joint disease is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


